           Case 5:19-cv-05540-EJD Document 17-1 Filed 10/10/19 Page 1 of 3




 After Hearthstone player’s ban,
 Blizzard is in hot water with
 lawmakers
 ‘Blizzard shows it is willing to humiliate itself to please the Chinese
 Communist Party,’ Sen. Ron Wyden said
 By Makena Kelly @kellymakena     Oct 8, 2019, 3:18pm EDT




Photo by Alex Wong/Getty Images




 Over the weekend, Blizzard Entertainment banned a Hearthstone player from
 participating in tournaments after he voiced support for the Hong Kong
 protesters. Now, US senators are criticizing the game’s publisher for its move.
        Case 5:19-cv-05540-EJD Document 17-1 Filed 10/10/19 Page 2 of 3


“Blizzard shows it is willing to humiliate itself to please the Chinese Communist
Party,” Sen. Ron Wyden (D-OR) said. “No American company should censor
calls for freedom to make a quick buck.”




“Recognize what’s happening here. People who don’t live in China must either
self censor or face dismissal & suspensions,” Sen. Marco Rubio (R-FL) said in a
tweet on Tuesday. “China using access to market as leverage to crush free
speech globally. Implications of this will be felt long after everyone in U.S.
politics today is gone.”

On Sunday, Hearthstone player Ng “Blitzchung” Wai Chung was interviewed
after a Grandmasters match. At the end of this spot, he covered his face with a
Hong Kong protester-style mask and said, “Liberate Hong Kong. Revolution of
our age!” Afterward, the interviewers hid under the table briefly, and the stream
cut to a commercial break.



                     Inven Global
                  @InvenGlobal

            [BREAKING] Hong Kong Hearthstone player @blitzchungHS
            calls for liberation of his country in post-game
            interview:invenglobal.com/articles/9242/…

            @Matthieist #Hearthstone
         Case 5:19-cv-05540-EJD Document 17-1 Filed 10/10/19 Page 3 of 3


Only a few hours after the event, Blizzard, Hearthstone’s publisher, issued a
statement saying, “While we stand by one’s right to express individual thoughts
and opinions, players and other participants that elect to participate in our
esports competitions must abide by the official competition rules.”

Blizzard is withholding any prize money Blitzchung would have earned and has
banned him from competing in any tournaments for one year, effective on
October 5th. The company also terminated contracts with the two casters
conducting Sunday’s interview.

Blizzard did not immediately respond to a request for comment from The Verge.

Senators aren’t the only people upset with Blizzard’s decision. There appears to
be internal dissent at the company as well. Values like “Think Globally” and
“Every Voice Matters” that are displayed at the offices have been covered with
paper.
